914 F.2d 247Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.AUGUSTA FIBERGLASS COATINGS, INC., and Corflex, Inc., d/b/aDelta Fiberglass, Plaintiffs-Appellants,v.RIBERGLASS, INC., Defendant-Appellee.
No. 89-2835.
United States Court of Appeals, Fourth Circuit.
Argued June 4, 1990.Decided Aug. 8, 1990.

Appeal from the United States District Court for the District of South Carolina, at Aiken.  Charles E. Simons, Jr., Senior District Judge.  (CA-86-2375-6)
John Williams Harte, Jr., Aiken, South Carolina, for appellants.
Robert Edward Salane, Barnes, Alford, Stork & Johnson, Columbia, South Carolina, (Argued), for appellee;  R. Lewis Johnson, Barnes, Alford, Stork & Johnson, Columbia, South Carolina, on brief.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and N. CARLTON TILLEY, Jr., United States District Judge for the Middle District of North Carolina, sitting by designation.
PER CURIAM:


1
The appellee, Riberglass, Inc., sold raw materials to the appellants, two fabricators of fiberglass products, Augusta Fiberglass Coatings, Inc. and Carflex, Inc.  (collectively AFC).  In belief that these raw materials did not conform to the requested standards, and were misrepresented as to their character, the appellants instituted this action.  The complaint sought damages for delivery of non-conforming goods, breach of warranty, unfair trade practice, and fraud.  The district court granted the appellee's motion for a directed verdict on the fraud and unfair trade practices causes of action.  The cause was then tried on the remaining claims before a jury and a verdict in the amount of $7,500 was returned in favor of AFC.  Thereafter, motions for a new trial were denied by the district court and costs in the amount of $6,610.05 were awarded to AFC.


2
In its notice of appeal, AFC alleges three errors committed by the district court that mandate reversal of the jury verdict and the grant of a new trial.  After a review of the record before us, we find that the verdict is well supported by the evidence and that no error was committed by the district court either during the trial proceedings or in the post trial rulings.  Accordingly, we affirm the verdict of the jury based on the sound opinion of the district court.  See Augusta Fiberglass Coatings, Inc. v. Riberglass, Inc., CA-86-2375-6 (D.S.C. Dec. 12, 1989).


3
AFFIRMED.